*552Order, Supreme Court, New York County (Melvin L. Schweitzer, J.), entered August 17, 2012, which granted defendant’s motion to dismiss the first cause of action without prejudice, and the second, third, fourth and fifth causes of action with prejudice, unanimously modified, on the law, to grant the motion as to the first cause of action with prejudice, and otherwise affirmed, without costs. The Clerk is directed to enter judgment dismissing the complaint.
Plaintiff is a taxi driver who leased a medallion from defendant. He alleges that defendant overcharged him on his weekly lease, which was subject to an $800 cap (see Rules of City of NY Taxi and Limousine Commn [TLC] [35 RCNY] § 58-21 [c] [4] [ii]). He alleges that defendant imposed, and collected weekly, certain additional charges that are not permitted (see 35 RCNY 58-21 [c] [5]), over and above the $800 medallion lease fee that defendant was already collecting from him.
Plaintiff’s fourth and fifth causes of action allege that the overcharges violated the lease cap rule (35 RCNY 58-21 [c] [4]) and a 5% credit card withholding surcharge rule (35 RCNY 58-21 [f] [3]). Upon review of the TLC’s legislative scheme and detailed self-enforcement provisions, we conclude that plaintiff has no private right of action and therefore cannot assert these causes of action (see Sheehy v Big Flats Community Day, 73 NY2d 629, 633-634 [1989]).
Plaintiffs first and second causes of action allege breach of contract; however, it appears that plaintiff couched his claims of TLC violations in terms of breach of contract to circumvent the absence of a private right of action. In any event, it is clear from the allegations in the complaint and the lease that plaintiffs breach of contract (first and second) causes of action are founded not upon defendant’s failure to comply with the terms of the lease as written but upon the unenforceability of the lease insofar as it openly violated the TLC’s lease cap rule (see 35 RCNY 58-21 [a] [1] [“Regardless of the terms of the lease, the Owner is responsible for complying with all laws, rules and regulations governing Owners”]; see Boiadjian v New York City Taxi & Limousine Commn., 243 AD2d 355 [1st Dept 1997], lv denied 91 NY2d 814 [1998]; Mystic Cab Corp. v New York City Taxi & Limousine Commn., 243 AD2d 353 [1st Dept 1997], lv denied 91 NY2d 814 [1998]). With respect to the additional charges collected improperly, there was no breach because those charges were outside the lease terms.
*553The existence of plaintiffs lease, a requirement under TLC rules (see 35 RCNY 58-21 [h]), precludes his unjust enrichment (third) cause of action (see Pappas v Tzolis, 20 NY3d 228, 234 [2012]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Tom, J.P., Acosta, Saxe and Freedman, JJ.